             Case 1:20-cv-00206-RA Document 17 Filed 07/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                          USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
                                                                      ELECTRONICALLY FILED
 YOVANNY DOMINGUEZ for himself and                                    DOC#:
 on behalf of all other persons similarly                             DATE FILED: 7-17-20
 situated,

                              Plaintiff,                                20-CV-206 (RA)

                         v.                                                ORDER

 ANTHOM LLC,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On April 17, 2020, Plaintiff filed a letter indicating that he had “been in touch with the

defendant and been discussing settlement.” Dkt. 14. In that letter, Plaintiff also requested until May

29, 2020 to move for a default judgment, which the Court granted. Dkts. 14, 15. As Plaintiff had not

moved for a default judgment against Defendant or filed any other documents with the Court, the

Court ordered Plaintiff to file a status letter no later than July 10, 2020. Dkt. 16. To date, however,

Plaintiff has not done so. No later than July 24, 2020, Plaintiff shall file a letter updating the Court

as to the status of this case, including but not limited to the status of any settlement discussions and

whether he still intends to move for a default judgment. If Plaintiff fails to do so, the Court may

dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

         Plaintiff shall provide a copy of this Order to Defendant.

SO ORDERED.

Dated:      July 17, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
